Citation Nr: 0406807	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a disability of the 
left ankle.

4.  Entitlement to service connection for a disability of the 
right ankle.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a  January 2002 decision by the RO.

On his substantive appeal (VA Form 9), dated in June 2002, 
the veteran checked a box indicating that wanted to have a 
BVA hearing at a local VA office.  See 38 C.F.R. § 20.703 
(2003).  In November 2003, the RO informed the veteran of the 
time and place of the hearing, and notified him that VA could 
not pay any expenses he might incur .  See 38 C.F.R. 
§ 20.704(b) (2003).  Thereafter, he failed to report.  
Accordingly, the Board will process his appeal as though the 
request for hearing has been withdrawn.  Id. § 20.704(d).

By a decision entered in September 1994, the RO found that 
the veteran satisfied the basic eligibility requirements for 
non-service-connected disability pension, inasmuch as he was 
"unable to secure and follow a substantially gainful 
occupation due to disability".  Monetary benefits were 
granted for the period June 1 to July 31, 1993, and forward 
from August 1, 1994.  Subsequently, however, his benefits 
were discontinued by reason of excessive income.  In February 
2001, when the veteran filed the claim underlying the present 
appeal, he provided updated income information and asked that 
his claim for pension be "opened".  However, it does not 
appear that the RO has thus far taken adjudicatory action on 
the question of whether the veteran currently meets the 
income requirements for receipt of pension.  The matter is 
therefore referred to the RO for further action, as 
appropriate.

In his June 2002 VA Form 9, the veteran noted that he had 
chronic back pain and arthritis in his spine and shoulders.  
It is not entirely clear from his statements whether he is 
seeking service connection for those disorders.  If he is, he 
and/or his representative should notify the RO of that fact 
so that the matter can be adjudicated.


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA is also 
required to request that the claimant provide any evidence in 
his possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).

In the present case, the record shows that the RO furnished 
the veteran a VCAA notice letter in June 2001, in connection 
with his claims for service connection for diabetes mellitus, 
hypertension, and a disability of the left ankle.  However, 
no such notice was sent with respect to the issue of 
entitlement to service connection for a disability of the 
right ankle, or entitlement to TDIU.  In addition, while 
arguably implicit in the June 2001 letter, the RO did not 
expressly state in that letter that "the claimant should 
provide any evidence in his possession that pertains to the 
claims".  Accordingly, a remand is required for corrective 
action.  38 C.F.R. § 19.9 (2003).

A remand is also required so that efforts can be undertaken 
to further assist the veteran in obtaining additional 
evidence pertinent to his appeal.  When the veteran filed the 
claims underlying this appeal in 2001, he noted that he was 
being treated exclusively at the VA Medical Center (VAMC) in 
New Orleans, Louisiana for the disabilities at issue; that 
his treatment had been "continuous"; and that he had 
received relevant VA treatment since July 1997.  Notably, 
however, when the RO requested copies of treatment reports 
from the VAMC in May 2001, it limited its request to records 
dated on or after February 1, 2001.  The Board also notes 
that when the veteran was examined for VA purposes in June 
1997, he indicated that he had had an electrocardiogram (EKG) 
about one month earlier, that he had undergone an angiogram, 
and that he was hospitalized for high blood sugar in March 
1997.  Presently, no reports of the 1997 EKG, angiogram, or 
hospitalization are in the file.  On remand, efforts should 
be made to obtain this evidence so that the veteran's appeal 
can be adjudicated on the basis of a complete evidentiary 
record.

The Board also finds that it would be helpful to have the 
veteran examined for purposes of determining whether he 
currently has a disability of the left ankle that can be 
attributed to service.  In this regard, the Board notes that 
it appears from the veteran's service medical records that he 
sprained or otherwise injured his left ankle during service.  
In addition, a chronic sprain of the left ankle was noted on 
VA examination in September 1994, and the examiner who 
conducted that examination-by noting the history of prior 
sprain, and using the word "chronic" to label the current 
impairment-appears to have implicitly endorsed the notion 
that there may have been a relationship between then-current 
findings and prior injury.  However, it is not entirely clear 
from the report of the examination whether the examiner 
actually intended to express an opinion that the veteran had 
chronic sprain related to service.  Nor is it clear that the 
examiner reviewed the veteran's service records in connection 
with the examination, so as to allow for a complete and 
informed analysis of the question.  Consequently, the Board 
finds that another examination is necessary.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In 
this regard, the veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should issue the veteran and his 
representative a VCAA notice letter in 
connection with the claims on appeal.  He 
should be notified of any information and 
medical or lay evidence that is necessary to 
substantiate those claims, which information 
and evidence, if any, he is required to 
provide to VA, and which information and 
evidence, if any, VA will attempt to obtain 
on his behalf.  He should also be requested 
to provide any evidence in his possession 
that pertains to the claims.  Further, as 
suggested by the veteran's representative in 
his January 2004 written brief, the RO should 
inform the veteran that lay statements could 
be helpful to substantiate what happened in 
service and to support allegations of 
continuity of symptomatology.

2.  As part of the development required by 
the VCAA, the RO should ask the veteran to 
provide the RO with information regarding any 
evidence of current or past treatment for 
diabetes, hypertension, and/or his ankles 
that has not already been made part of the 
record, and should assist him in obtaining 
such evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  The 
veteran should specifically be asked to 
provide appropriate releases so that the RO 
can assist him in obtaining the report of his 
1997 EKG and angiogram, and the report of his 
March 1997 hospitalization for high blood 
sugar.  The RO should also contact the VAMC 
in New Orleans for purposes of obtaining 
copies of all relevant records of treatment 
dated from July 1997 to February 2001, as 
well as any dated after July 10, 2001.  The 
evidence obtained should be associated with 
the claims file.

3.  After the foregoing development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination of his 
left ankle.  The examiner should review the 
claims folder in connection with the 
examination, and should indicate in the 
report of the examination that the claims 
folder has been reviewed.  After completing 
that review, and after examining the veteran 
and performing any indicated testing, the 
examiner should indicate whether the veteran 
currently has a disability of the left ankle 
and, if so, whether it is at least as likely 
as not (i.e., whether it is 50 percent or 
more probable) that the current disability 
can be attributed to sprain or other injury 
in service.  A complete rationale for all 
opinions expressed should be provided.

4.  After completing the foregoing 
development, and any other action required by 
the VCAA, the RO should re-adjudicate the 
claims here on appeal.  If any benefit sought 
is denied, a supplemental statement of the 
case (SSOC) should be furnished to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, to include the submission 
of a VA Form 646, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


